Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  This action is in response to arguments provided on 03/01/2021 and the amendment filed on 07/01/2020.  Claims 8, 9, 11-16, 23-31, and 35-41 are pending.  Claims 8, 35, and 39 are independent.  Claims 1-7, 10, 17-22, and 32-34 are canceled.  
Claim Objections
Claims 9 and 39 are objected to because of the following informalities:  
a) In lines 2-3 of claim 9, the limitation “first and second opposing edges” should be amended to --the first and second opposing edges--because claim 8 provides the antecedent basis for that limitation.
b) In line 23 of claim 39, the limitation “first and second opposing edges” should be amended to --the first and second opposing edges--because claim 39 provides the antecedent basis for that limitation in line 21.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "said bonded regions" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said bonded regions" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claims 13-16 are rejected based on the same rationale since they depend on claim 12.
Claim 26 recites the limitation "said first bonded regions" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claims 27-30 are rejected based on the same rationale since they depend on claim 26.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 8, 9, 11, 12-16, 23, 26-28, 31, and 35-38  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, 10, 15, and 17 of U.S. Patent No. 9,295,757 in view of Malaviya et al. (US Pub. No.: 2005/0249771), Browning (US Pub. No.: 2004/0172048), Munrett (US Pat. No.: 2,756,746), and further in view Evans et al. (WO 2007/109062).
Regarding claims 8, 11, 12-16, 23, and 26, claims 1, 2, 4-8, 10, 15, and 17 of U.S. Patent No. 9,295,757 recite substantially all the limitations of the claims but fail to recite that that the layers of each of the first remodelable extracellular matrix and second remodelable extracellular matrix are lyophilized; wherein the polymer strands of the reinforcing mesh structure have a diameter in the range of 0.06 mm to 0.5 mm; and wherein the at least one interweaving member includes a first plurality of stitch lines extending diagonally with respect to a first edge opposing a second edge of the surgical graft, and a second plurality of stitch lines extending perpendicular to and intersecting the first plurality of stitch lines so as to form a diamond pattern on the surgical graft; wherein stitch lines of the first plurality of stitch lines are parallel to one another and laterally spaced from one another by 2 to 4 cm, and stitch lines of the second plurality of stitch lines are parallel to one another and laterally spaced from one another by 2 to 4 cm.
Malaviya teaches, in the same field of endeavor, layers of each of a first remodelable extracellular matrix and a second remodelable extracellular matrix are 
At the time of the invention, it would have been obvious to modify the claimed invention of claims 1, 2, 4-8, 10, 15, and 17 of U.S. Patent No. 9,295,757 to include that the layers of each of a first remodelable extracellular matrix and a second remodelable extracellular matrix are lyophilized as taught by Malaviya in order to obtain the advantage of increasing the porosity of the matrices (Para. [0015]).
Browning teaches, in the same field of endeavor (multilayer surgical graft), the polymeric strands of a reinforcing mesh structure (such as mesh structure 20, Fig. 8a and Paras. [0018]-[0043]) have a diameter in the range of 0.08 mm to 0.1 mm (Para. [0034]) which is within the range of 0.06 mm to 0.5 mm.      
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the diameter of the polymeric strands of the reinforcing mesh structure of Malaviya to be in the range of 0.06 mm to 0.5 mm or 0.08 mm to 0.1 mm as taught by Browning, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Munrett teaches, in the same field of endeavor (medical laminate structure/material with stitches) / same problem-solving area (securing multiple layers of a medical material together), at least one interweaving member includes a first plurality of stitch lines (11a, Fig. 1) extending diagonally with respect to the first and second opposed edges of a surgical/medical laminate structure/material (5, Fig. 1), and a 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the at least one interweaving member of claims 1, 2, 4-8, 10, 15, and 17 of U.S. Patent No. 9,295,757 in view of Malaviya and Browning to include a first plurality of stitch lines extending diagonally with respect to the first and second opposed edges of the surgical graft, and a second plurality of stitch lines extending perpendicular to and intersecting the first plurality of stitch lines so as to form a diamond pattern on the surgical graft; wherein stitch lines of the first plurality of stitch lines are parallel to one another and laterally spaced from one another, and stitch lines of the second plurality of stitch lines are parallel to one another and laterally spaced from one another as taught Munrett in order to obtain the advantage of increasing the strength of surgical/medical laminate structure/material (Munrett, Col. 3, lines 28-60).
Furthermore, Evans teaches, in the same field of endeavor (medical laminate structure/material with stitches securing the laminate material together), the spacing of the stitch lines of a first plurality of stitch lines of a surgical/medial laminate structure/material that parallel to one another can be about from 5mm – 10mm or optimized to other spacing to limit the amount of movement and resulting curling of the implant upon rehydration (at least page 20, line 24 - page 21, line 25 and Figs. 15, 16, 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the claimed invention recited in claims 1, 2, 4-8, 10, 15, and 17 of U.S. Patent No. 9,295,757 in view of Malaviya, Browning, Munrett, and Evans to optimize the spacing of the stitch lines of the first plurality of stitch lines to be spaced from one another by 2 to 4 cm and the spacing of the stitch lines of the second plurality of stitch lines to be spaced from one another by 2 to 4 cm in order to achieve a particular desired spacing between the stitch lines of each of the first plurality of stitch lines and second plurality of stitch lines to limit the amount of movement and resulting curling of the implant upon rehydration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Regarding claim 9, Malaviya discloses that the polymeric strands include a first plurality of strands extending parallel to first and second opposite edges of the surgical 
Regarding claims 27 and 28, Malaviya further teaches that the at least one of a first remodelable extracellular matrix sheet and a second remodelable extracellular matrix sheet include a sheet harvested intact from a mammalian source; wherein said sheet harvested intact from a mammalian source includes porcine small intestinal submucosa (Paras. [0004]-[0015]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the at least one of said first remodelable extracellular matrix sheet and said second remodelable extracellular matrix sheet to include a sheet harvested intact from a mammalian source; wherein said sheet harvested intact from a mammalian source includes porcine small intestinal submucosa as taught by Malaviya in order to facilitate host cell proliferation and support tissue remodeling.
Regarding claims 31 and 35-38, Malaviya further teaches that the reinforcing structure is smaller in area than a first remodelable extracellular matrix sheet and a second remodelable extracellular matrix sheet (Para. [0055] and [0066]); and wherein said first remodelable extracellular matrix sheet and said second remodelable extracellular matrix sheet are bonded to one another around the periphery of the mesh structure (at least Paras. [0066]-[0076] and [0106]-[0108], said first remodelable extracellular matrix sheet and said second remodelable extracellular matrix sheet are bonded to one another around the periphery of the reinforcing structure since the 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of claims 1, 2, 4-8, 10, 15, and 17 of U.S. Patent No. 9,295,757 to include that said mesh structure is smaller in area than said first remodelable extracellular matrix sheet and said second remodelable extracellular matrix sheet; and wherein said first remodelable extracellular matrix sheet and said second remodelable extracellular matrix sheet are bonded to one another around the periphery of the mesh structure as taught by Malaviya in order to be more resistant to delamination.
Claims 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, 10, 15, and 17 of U.S. Patent No. 9,295,757 in view of Malaviya et al. (US Pub. No.: 2005/0249771), Browning (US Pub. No.: 2004/0172048), Munrett (US Pat. No.: 2,756,746), and Evans et al. (WO 2007/109062) as taught above, and further in view of Nicolo (US Pat. No.: 6,652,595). 
Regarding claims 24 and 25, claims 1, 2, 4-8, 10, 15, and 17 of U.S. Patent No. 9,295,757 in view Malaviya, Browning, Munrett, and Evans discloses substantially all the limitations of the claim as taught above but fails to disclose that the first remodelable extracellular matrix sheet and the second remodelable extracellular matrix sheet are bonded to one another by a bonding agent which is an adhesive.

At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the first remodelable extracellular matrix sheet and the second remodelable extracellular matrix sheet the invention claim 15 of U.S. Patent No. 9,295,757 in view Malaviya, Browning, Munrett, and Evans to be bonded to one another by a bonding agent which is an adhesive as taught by Nicolo in order to firmly secure the two sheets.
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, 10, 15, 17, and 28 of U.S. Patent No. 9,295,757 in view of Malaviya et al. (US Pub. No.: 2005/0249771), Browning (US Pub. No.: 2004/0172048), Munrett (US Pat. No.: 2,756,746), and Evans et al. (WO 2007/109062) as taught above, and further in view of Milbocker (US Pub. No.: 2002/0049503).
Regarding claim 29, claims 1, 2, 4-8, 10, 15, 17, and 28 of U.S. Patent No. 9,295,757 in view of Malaviya, Browning, Munrett, and Evans discloses substantially all the limitations of the claim but fails to disclose that the sheet harvested intact from a mammalian source includes bovine pericardium.
Milbocker teaches, in the same field of endeavor, a laminated medical implant comprising sheets harvested intact from bovine pericardium (Para. 0033]).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the sheet harvested intact from a mammalian source of the invention of claims 1, 2, 4-8, 10, 15, 17, and 28 of U.S. Patent No. 9,295,757 in view of Malaviya, 
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, 10, 15, 17, and 28 of U.S. Patent No. 9,295,757 in view of Malaviya et al. (US Pub. No.: 2005/0249771), Browning (US Pub. No.: 2004/0172048), Munrett (US Pat. No.: 2,756,746), and Evans et al. (WO 2007/109062) as taught above, and further in view of Patel et al. (US Pub. No.: 2007/0098755)
Regarding claim 30, claims 1, 2, 4-8, 10, 15, 17, and 28  of U.S. Patent No. 9,295,757 in view of Malaviya, Browning, Munrett, and Evans discloses substantially all the limitations of the claim but fails to disclose that the sheet harvested intact from a mammalian source includes porcine or human cadaveric dermis.
Patel teaches, in the same field of endeavor, an implantable tissue implant comprising a sheet harvested intact from a mammalian source includes porcine or human cadaveric dermis (at least Paras. [0043] and [0040]-[0042]).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the sheet harvested intact from a mammalian source of the invention of claims 1, 2, 4-8, 10, 15, 17, and 28  of U.S. Patent No. 9,295,757 in view of Malaviya, Browning, Munrett, and Evans to include porcine or human cadaveric dermis as taught by Patel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 8, 9, 11, 23, 24, 26-28, 31, 35, and 37-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malaviya et al. (US Pub. No.: 2005/0249771) in view of Browning (US Pub. No.: 2004/0172048), Munrett (US Pat. No.: 2,756,746), and Evans et al. (WO 2007/109062).
Regarding claims 8, 9, 11, 23, 24, 26-28, 31, 35, and 37-39, Malaviya discloses a multilayer surgical graft (310, Fig. 5 or 610, Fig. 9, the surgical graft can simply have two tissue layers with a synthetic mesh sandwiched between the two tissue layers since the surgical mesh can have any number of tissue layers, Para. [0049]), comprising: a first remodelable extracellular matrix sheet (316, Fig. 5 and Para. [0055] or top layer 612, Fig. 9 and Para. [0059]) having a first multilayer configuration, the first multilayer configuration constituted of two layers of lyophilized extracellular matrix material (Paras. [0055] and [0015], two layers of the plurality of layers of lyophilized extracellular matrix material because each layer of 315, 316, and 318 includes one or more layers of SIS tissue. The multi-players SIS strips or the whole assembly are lyophilized); a second remodelable extracellular matrix sheet (315, Fig. 5 and Para. [0055] or bottom layer 612, Fig. 9 and Para. [0059]) having a second multilayer configuration, the second multilayer configuration including a plurality of layers of lyophilized extracellular matrix material (Paras. [0055] and [0015], two layers of the plurality of layers of lyophilized extracellular matrix material because each layer of 315, 316, and 318 includes one or more layers of SIS tissue.  The multi-players SIS strips or the whole assembly are lyophilized); and a reinforcing structure (320, Fig. 5 and Para. [0055] or 614, Fig. 9 and 
Browning teaches, in the same field of endeavor (multilayer surgical graft), the polymeric strands of a reinforcing mesh structure (such as mesh structure 20, Fig. 8a and Paras. [0018]-[0043]) have a diameter in the range of 0.08 mm to 0.1 mm (Para. [0034]) which is within the range of 0.06 mm to 0.5 mm.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the diameter of the polymeric strands of the reinforcing mesh structure of Malaviya to be in the range of 0.06 mm to 0.5 mm or 0.08 mm to 0.1 mm as taught by Browning, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Furthermore, Munrett teaches, in the same field of endeavor (medical laminate structure/material with stitches) / same problem-solving area (securing multiple layers of a medical material together), at least one interweaving member includes a first plurality 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the at least one interweaving member of Malaviya to include a first plurality of stitch lines extending diagonally with respect to the first and second opposed edges of the surgical graft, and a second plurality of stitch lines extending perpendicular to and intersecting the first plurality of stitch lines so as to form a diamond pattern on the surgical graft; wherein stitch lines of the first plurality of stitch lines are parallel to one another and laterally spaced from one another, and stitch lines of the second plurality of stitch lines are parallel to one another and laterally spaced from one another as taught Munrett in order to obtain the advantage of increasing the strength of surgical/medical laminate structure/graft (Munrett, Col. 3, lines 28-60).
Furthermore, Evans teaches, in the same field of endeavor (medical laminate structure/material with stitches securing the laminate material together), the spacing of the stitch lines of a first plurality of stitch lines of a surgical/medial laminate structure/material that parallel to one another can be about from 5mm – 10mm or optimized to other spacing to limit the amount of movement and resulting curling of the 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the at least one interweaving member of Malaviya in view of Munrett and Evans to optimize the spacing of the stitch lines of the first plurality of stitch lines to be spaced from one another by 2 to 4 cm and the spacing of the stitch lines of the second plurality of stitch lines to be spaced from one another by 2 to 4 cm in order to achieve a particular desired spacing between the stitch lines of each of the first plurality of stitch lines and second plurality of stitch lines to limit the amount of movement and resulting curling of the implant upon rehydration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Claims 12-16, 25, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malaviya et al. (US Pub. No.: 2005/0249771) in view of Browning  as applied to claim 8 above, and further in view of Curro et al. (US Pub. No.: 2003/0028165).
Regarding claims 12-16 and 36, Malaviya in view of Browning, Munrett, and Evans teaches substantially all the limitations of the claim but fails to disclose passageways extending through said first remodelable extracellular matrix sheet and through said second remodelable extracellular matrix sheet within said bonded regions; wherein said passageways are generally centered within said mesh openings; wherein said passageways include a generally cylindrical passageway wall; wherein a coating material coating a wall of said passageways; wherein a resorbable lining material that lines a wall of said passageways.
Curro in the same field of endeavor, a multilayer material (10, Figs. 4 and 5) comprising passageways (60, Figs. 4 and 5) extending through a first material sheet and through a second material sheet within a bonded regions (62, Fig. 4 and 5); wherein said passageways are generally centered within the mesh openings of mesh layer (Fig. 5, the mesh formed by having uniformly perforated holes on it.  Hole 60 is generally centered within 62); wherein said passageways include a generally cylindrical passageway wall (Fig. 12); wherein a coating material (the melted material or the adhesive coats a wall of said passageways, Paras. [0077] and [0095] and Fig. 5) coating a wall of said passageways.
At the time of the invention, it would have been obvious to modify the multilayer graft of Malaviya in view of Browning, Munrett, and Evans to include passageways extending through said first remodelable extracellular matrix sheet and through said 
Regarding claim 25, Curro further teaches a bonding agent which is an adhesive (Para. [0095]).
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malaviya et al. (US Pub. No.: 2005/0249771) in view of Browning (US Pub. No.: 2004/0172048), Munrett (US Pat. No.: 2,756,746), and Evans et al. (WO 2007/109062) as applied to claim 8 above, and further in view of Milbocker (US Pub. No.: 2002/0049503).
Regarding claim 29, Malaviya in view of Browning, Munrett, and Evans discloses substantially all the limitations of the claim but fails to disclose that the sheet harvested intact from a mammalian source includes bovine pericardium.
Milbocker teaches, in the same field of endeavor, a laminated medical implant comprising sheets harvested intact from bovine pericardium (Para. 0033]).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the sheet harvested intact from a mammalian source of the invention of Malaviya in view of Browning, Munrett, and Evans to include or be bovine pericardium 
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malaviya et al. (US Pub. No.: 2005/0249771) in view of Browning (US Pub. No.: 2004/0172048), Munrett (US Pat. No.: 2,756,746), and Evans et al. (WO 2007/109062) as applied to claim 8 above, and further in view of Patel et al. (US Pub. No.: 2007/0098755).
Regarding claim 30, Malaviya in view of Browning, Munrett, and Evans discloses substantially all the limitations of the claim but fails to disclose that the sheet harvested intact from a mammalian source includes porcine or human cadaveric dermis.
Patel teaches, in the same field of endeavor, an implantable tissue implant comprising a sheet harvested intact from a mammalian source includes porcine or human cadaveric dermis (at least Paras. [0043] and [0040]-[0042]).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the sheet harvested intact from a mammalian source of the invention of Malaviya in view of Browning, Munrett, and Evans to include or be porcine or human cadaveric dermis as taught by Patel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07
Claims 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malaviya et al. (US Pub. No.: 2005/0249771) in view of Browning (US Pub. No.: 2004/0172048), Munrett (US Pat. No.: 2,756,746), and Evans et al. (WO 2007/109062) 39 above, and further in view of Bleyer et al. (US Pub. No.: 2005/0021141).
Regarding claims 40-41, Malaviya in view of Browning, Munrett, and Evans discloses substantially all the limitations of the claim but fails to disclose that multilayer surgical graft also comprises a plurality of openings that traverse the entire thickness of the multilayer surgical graft; wherein the openings comprise slits.
Bleyer teaches, in the same field of endeavor (multilayer surgical graft), a multilayer surgical graft (10, Figs. 1-2) comprises a plurality of openings (plurality of slits/openings 12, Figs. 1-2 and Para. [0025]) that traverse the entire thickness of the multilayer surgical graft (Fig. 2 and Para. [0025]); wherein the openings comprise slits (Figs. 1-2).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the multilayer surgical graft of Malaviya in view of Browning, Munrett, and Evans to include a plurality of openings that traverse the entire thickness of the multilayer surgical graft; wherein the openings comprise slits as taught by Bleyer in order to obtain the advantage of facilitating high level of drainage of wounds to which the material is applied (Bleyer, Para. [0025]).
Response to Arguments
Applicant’s arguments with respect to claims 8, 9, 11-16, 23-31, and 35-41 have been considered but are moot in view of new ground(s) of rejection.  
In response to the argument(s) provided in the pre-brief conference request filed on 03/01/2021, Evans (a newly applied prior art) teaches, in the same field of endeavor (medical laminate structure/material with stitches securing the laminate material optimized to other spacing to limit the amount of movement and resulting curling of the implant upon rehydration (at least page 20, line 24 - page 21, line 25 and Figs. 15, 16, and 13A, such as the stitch lines extending parallel on a first direction) and the spacing of the stitch lines of a first plurality of stitch lines of a surgical/medial laminate structure/material parallel to one another in a different direction than the stitch lines of the first plurality of stitch line can be about from 5mm – 10mm or optimized to other spacing to limit the amount of movement and resulting curling of the implant upon rehydration (at least page 20, line 24 - page 21, line 25 and Figs. 15, 16, and 13A, such as the stitch lines extending parallel on a second direction perpendicular to the first direction).  Therefore, Evans recognizes that the spacing between the stitch lines of each of the first plurality of stitch lines and second plurality of stitch lines is a result-effective variable.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the at least one interweaving member of Malaviya in view of Munrett and Evans to optimize the spacing of the stitch lines of the first plurality of stitch lines to be spaced from one another by 2 to 4 cm and the spacing of the stitch lines of the second plurality of stitch lines to be spaced from one another by 2 to 4 cm in order to achieve a particular desired spacing between the stitch lines of each of the first plurality of stitch lines and second plurality of stitch lines to limit the amount of movement and resulting curling of the implant upon rehydration, since it has been held that where the 
Also, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claimed invention recited in claims 1, 2, 4-8, 10, 15, and 17 of U.S. Patent No. 9,295,757 in view of Malaviya, Browning, Munrett, and Evans to optimize the spacing of the stitch lines of the first plurality of stitch lines to be spaced from one another by 2 to 4 cm and the spacing of the stitch lines of the second plurality of stitch lines to be spaced from one another by 2 to 4 cm in order to achieve a particular desired spacing between the stitch lines of each of the first plurality of stitch lines and second plurality of stitch lines to limit the amount of movement and resulting curling of the implant upon rehydration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
In response to the argument(s) on pages 8-10 of the remarks filed on 07/01/2020, claims 1, 2, 4-8, 10, 15, and 17 of U.S. Patent No. 9,295,757 recite substantially all the limitations of the claims but fail to recite that that the layers of each of the first remodelable extracellular matrix and second remodelable extracellular matrix are lyophilized; wherein the polymer strands of the reinforcing mesh structure have a diameter in the range of 0.06 mm to 0.5 mm; and wherein the at least one interweaving member includes a first plurality of stitch lines extending diagonally with respect to a first edge opposing a second edge of the surgical graft, and a second plurality of stitch lines extending perpendicular to and intersecting the first plurality of stitch lines so as to form a diamond pattern on the surgical graft; wherein stitch lines of the first plurality of stitch 
Malaviya teaches, in the same field of endeavor, layers of each of a first remodelable extracellular matrix and a second remodelable extracellular matrix are lyophilized (Paras. [0055] and [0015], each layer of 315, 316, and 318 includes one or more layers of SIS tissue.  The multi-players SIS strips or the whole assembly are lyophilized).
At the time of the invention, it would have been obvious to modify the claimed invention of claims 1, 2, 4-8, 10, 15, and 17 of U.S. Patent No. 9,295,757 to include that the layers of each of a first remodelable extracellular matrix and a second remodelable extracellular matrix are lyophilized as taught by Malaviya in order to obtain the advantage of increasing the porosity of the matrices (Para. [0015]).
Browning teaches, in the same field of endeavor (multilayer surgical graft), the polymeric strands of a reinforcing mesh structure (such as mesh structure 20, Fig. 8a and Paras. [0018]-[0043]) have a diameter in the range of 0.08 mm to 0.1 mm (Para. [0034]) which is within the range of 0.06 mm to 0.5 mm.      
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the diameter of the polymeric strands of the reinforcing mesh structure of Malaviya to be in the range of 0.06 mm to 0.5 mm or 0.08 mm to 0.1 mm as taught by Browning, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05

At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the at least one interweaving member of claims 1, 2, 4-8, 10, 15, and 17 of U.S. Patent No. 9,295,757 in view of Malaviya and Browning to include a first plurality of stitch lines extending diagonally with respect to the first and second opposed edges of the surgical graft, and a second plurality of stitch lines extending perpendicular to and intersecting the first plurality of stitch lines so as to form a diamond pattern on the surgical graft; wherein stitch lines of the first plurality of stitch lines are parallel to one another and laterally spaced from one another, and stitch lines of the second plurality of stitch lines are parallel to one another and laterally spaced from one another as taught Munrett in order to obtain the advantage of increasing the strength of surgical/medical laminate structure/material (Munrett, Col. 3, lines 28-60).

At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the claimed invention recited in claims 1, 2, 4-8, 10, 15, and 17 of U.S. Patent No. 9,295,757 in view of Malaviya, Browning, Munrett, and Evans to optimize the spacing of the stitch lines of the first plurality of stitch lines to be spaced from one another by 2 to 4 cm and the spacing of the stitch lines of the second plurality of stitch lines to be spaced from one another by 2 to 4 cm in order to achieve a particular desired spacing between the stitch lines of each of the first plurality of stitch lines and second 
In response to the argument(s) on pages 10-12 of the remarks filed on 07/01/2020, Malaviya discloses a multilayer surgical graft (310, Fig. 5 or 610, Fig. 9, the surgical graft can simply have two tissue layers with a synthetic mesh sandwiched between the two tissue layers since the surgical mesh can have any number of tissue layers, Para. [0049]), comprising: a first remodelable extracellular matrix sheet (316, Fig. 5 and Para. [0055] or top layer 612, Fig. 9 and Para. [0059]) having a first multilayer configuration, the first multilayer configuration constituted of two layers of lyophilized extracellular matrix material (Paras. [0055] and [0015], two of layers of the plurality of layers of lyophilized extracellular matrix material because each layer of 315, 316, and 318 includes one or more layers of SIS tissue. The multi-players SIS strips or the whole assembly are lyophilized); a second remodelable extracellular matrix sheet (315, Fig. 5 and Para. [0055] or bottom layer 612, Fig. 9 and Para. [0059]) having a second multilayer configuration, the second multilayer configuration including a plurality of layers of lyophilized extracellular matrix material (Paras. [0055] and [0015], two of layers of the plurality of layers of lyophilized extracellular matrix material because each layer of 315, 316, and 318 includes one or more layers of SIS tissue.  The multi-players SIS strips or the whole assembly are lyophilized); and a reinforcing structure (320, Fig. 5 
Browning teaches, in the same field of endeavor (multilayer surgical graft), the polymeric strands of a reinforcing mesh structure (such as mesh structure 20, Fig. 8a and Paras. [0018]-[0043]) have a diameter in the range of 0.08 mm to 0.1 mm (Para. [0034]) which is within the range of 0.06 mm to 0.5 mm.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the diameter of the polymeric strands of the reinforcing mesh structure 
Furthermore, Munrett teaches, in the same field of endeavor (medical laminate structure/material with stitches) / same problem-solving area (securing multiple layers of a medical material together), at least one interweaving member includes a first plurality of stitch lines (11a, Fig. 1) extending diagonally with respect to the first and second opposed edges of a surgical/medical laminate structure/graft (5, Fig. 1), and a second plurality of stitch lines (11b, Fig. 1) extending perpendicular to and intersecting the first plurality of stitch lines so as to form a diamond pattern on the surgical/medical laminate structure/graft; wherein stitch lines of the first plurality of stitch lines are parallel to one another and laterally spaced from one another (Fig. 1), and stitch lines of the second plurality of stitch lines are parallel to one another and laterally spaced from one another (Fig. 1).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the at least one interweaving member of Malaviya to include a first plurality of stitch lines extending diagonally with respect to the first and second opposed edges of the surgical graft, and a second plurality of stitch lines extending perpendicular to and intersecting the first plurality of stitch lines so as to form a diamond pattern on the surgical graft; wherein stitch lines of the first plurality of stitch lines are parallel to one another and laterally spaced from one another, and stitch lines of the second plurality of stitch lines are parallel to one another and laterally spaced from one another as taught 
Furthermore, Evans teaches, in the same field of endeavor (medical laminate structure/material with stitches securing the laminate material together), the spacing of the stitch lines of a first plurality of stitch lines of a surgical/medial laminate structure/material that parallel to one another can be about from 5mm – 10mm or optimized to other spacing to limit the amount of movement and resulting curling of the implant upon rehydration (at least page 20, line 24 - page 21, line 25 and Figs. 15, 16, and 13A, such as the stitch lines extending parallel on a first direction) and the spacing of the stitch lines of a first plurality of stitch lines of a surgical/medial laminate structure/material parallel to one another in a different direction than the stitch lines of the first plurality of stitch line can be about from 5mm – 10mm or optimized to other spacing to limit the amount of movement and resulting curling of the implant upon rehydration (at least page 20, line 24 - page 21, line 25 and Figs. 15, 16, and 13A, such as the stitch lines extending parallel on a second direction perpendicular to the first direction).   Therefore, Evans recognizes that the spacing between the stitch lines of each of the first plurality of stitch lines and second plurality of stitch lines is a result-effective variable. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the at least one interweaving member of Malaviya in view of Munrett and Evans to optimize the spacing of the stitch lines of the first plurality of stitch lines to be spaced from one another by 2 to 4 cm and the spacing of the stitch lines of the second plurality of stitch lines to be spaced from one another by 2 to 4 cm in order to 
            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JING RUI OU/Primary Examiner, Art Unit 3771